DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1,3,5-9,12-14,21,24,25 are rejected under 35 U.S.C. 102(a)(1) and/or 102(a)(2) as being anticipated by U.S. Patent Application Publication Number 2013/0161638 A1 to Yao et al., “Yao”.
Regarding claim 1, Yao discloses a semiconductor device (e.g. Fig 1D, Fig. 2A or 2B), comprising:
a first III-nitride layer (bulk GaN 103, ¶ [0016]);
a second III-nitride layer (AlGaN 105, ¶ [0017]) in direct contact with the first III-nitride layer;

a structure (209 which is a continuation of 109, ¶ [0025]-[0027]) adjacent to an interface of the first III-nitride layer and the second III-nitride layer, wherein a material of the structure is different (i.e. formed of passivation material ¶ [0021],[0022]) from a material of the first III-nitride layer or a material of the second III-nitride layer; and
a gate layer (217 is a continuation of 117, ¶ [0026],[0020]) disposed between the first contact layer and the second contact layer.

Regarding claim 3, Yao anticipates the semiconductor device according to claim 1, and Yao further anticipates wherein the structure (209) is between the first contact layer (e.g. source 211) and the second contact layer (e.g. drain 213) from a top view perspective (either Fig. 2A or 2B).

Regarding claim 5, Yao anticipates the semiconductor device according to claim 1, and Yao further anticipates wherein the structure (209) has a width along a first direction within a cell of the semiconductor device, and the width of the structure is smaller than a width of the gate layer (217) along the first direction (see Examiner-annotated figures below):

    PNG
    media_image1.png
    888
    677
    media_image1.png
    Greyscale

Regarding claim 6, Yao anticipates the semiconductor device according to claim 1, and Yao further anticipates wherein the structure (209) has a length extending between the first contact layer (source 211) and the second contact layer (drain 213), and the length of the structure is smaller (see Examiner-annotated figure below) than a distance between the first contact layer (e.g. 211) and the second contact layer (e.g. 213).

    PNG
    media_image2.png
    888
    677
    media_image2.png
    Greyscale


Regarding claim 7, Yao anticipates the semiconductor device according to claim 1, and Yao further anticipates wherein the structure (209) comprises a dielectric material (passivation material ¶ [0022]).

Regarding claim 8, Yao anticipates the semiconductor device according to claim 1, and Yao further anticipates wherein the first III-nitride layer (103) and the second III-nitride layer (105) form a 

Regarding claim 9, Yao anticipates the semiconductor device according to claim 8, wherein the 2DEG layer (107) comprises a first portion directly contacting the structure (as shown in e.g. Fig. 1D), the first portion has a width along a first direction (see Examiner-annotated figure below), and the width of the first portion of the 2DEG layer is smaller than a width of the gate layer (217) along the first direction.

    PNG
    media_image3.png
    888
    677
    media_image3.png
    Greyscale



Yao anticipates the semiconductor device according to claim 9, and Yao further discloses wherein the 2DEG layer (108) further comprises a second portion (e.g. region under gate 217) connected to the first portion, the second portion has a width along the first direction, and the width of the second portion is substantially equal to the width of the gate layer (i.e. region of 107 under gate 117/217 is the same width as the gate).

Regarding claim 13, Yao anticipates the semiconductor device according to claim 12, and Yao further discloses wherein the second portion of the 2DEG layer is under the gate layer (e.g. Fig. 1D shows 2DEG 107 under gate 117).

Regarding claim 14, Yao anticipates the semiconductor device according to claim 1, and Yao further discloses a field plate (Fig. 1D field plate 123, ¶ [0024]) disposed between the first contact layer (drain 113) and the gate layer (117) from a top view perspective (inherent, since formed between in side profile of Fig. 1D), wherein the structure (109) is under the field plate (123).

Regarding claim 21, Yao anticipates a method for fabricating a semiconductor device, comprising:
forming (Fig. 3 step 303, ¶ [0030]) a first III-nitride layer (e.g. Fig. 5A layer 509);
forming (Fig. 3 step 305, ¶ [0031]) a second III-nitride layer (e.g. Fig. 5A layer 511) in direct contact with the first III-nitride layer;
forming (e.g. Fig. 3 step 315, ¶ [0045]) a first contact layer (e.g. Fig. 5C layer 515) and a second contact layer (e.g. Fig. 5C layer 517) over the second III-nitride layer (511);
forming (e.g. Fig. 3 steps 307 and 309, ¶ [0033]-[0035]) a structure (e.g. Fig. 5B region 505a) adjacent to an interface of the first III-nitride layer and the second III-nitride layer, wherein a material of 
forming (e.g. Fig. 3 step 313, ¶ [0044]) a gate layer (e.g. Fig. 5E gate 519) between the first contact layer (515) and the second contact layer (517) from a top view perspective (inherent due to side profile, also shown in Fig. 2A,2B).

Regarding claim 24, Yao anticipates the method according to claim 21, and Yao further discloses wherein forming the structure comprises:
removing (e.g. Fig. 3 step 307, Fig. 5A opening 503) a portion of the second III-nitride layer (e.g. 511) to form a recess (e.g. Fig. 5A recess 503, ¶ [0033]-[0035]) in the second III-nitride layer; and 
forming (e.g. Fig. 3 step 309, ¶ [0035]) a dielectric material in the recess so as to form the structure.

Regarding claim 25, Yao anticipates the method according to claim 21, and Yao further discloses wherein forming the structure comprises:
removing (e.g. Fig. 3 step 307, Fig. 5A opening 503) a portion of the first III-nitride layer and a portion of the second III-nitride layer (as pictured, ¶ [0034]) to form a recess in the first III-nitride layer and the second III-nitride layer; and 
forming (e.g. Fig. 3 step 309, ¶ [0035]) a dielectric material in the recess, so as to form the structure.

Claims 1,8,9 are rejected under 35 U.S.C. 102(a)(1) and/or 102(a)(2) as being anticipated by U.S. Patent Application Publication Number 2009/0108298 A1 to Takagi, “Takagi”.
Regarding claim 1, Takagi discloses a semiconductor device (e.g. FIG. 5A,5B), comprising:

a second III-nitride layer (18, ¶ [0077]-[0079]) in direct contact with the first III-nitride layer;
a first contact layer (e.g. source “S” 20, ¶ [0077]) and a second contact layer (e.g. drain “D” 22, ¶ [0077]) disposed over the second III-nitride layer;
a structure (portion of 14, see Examiner-annotated figure below) adjacent to an interface of the first III-nitride layer and the second III-nitride layer (e.g. extending into the pedestal in FIG. 5A), wherein a material of the structure (14) is different (i.e. forming an isolation region, ¶ [0077],[0078]) from a material of the first III-nitride layer or a material of the second III-nitride layer; and
a gate layer (gate “G” 24, ¶ [0074]) disposed between the first contact layer (source “S” 20) and the second contact layer (drain “D” 22).

    PNG
    media_image4.png
    530
    603
    media_image4.png
    Greyscale

Regarding claim 8, Takagi anticipates the semiconductor device according to claim 1, and Takagi further discloses wherein the first III-nitride layer (12) and the second III-nitride layer (18) form a two-dimensional electron gas (2DEG) layer (“2DEG” 16 in FIG. 5A, ¶ [0079]) adjacent to the interface of the 

Regarding claim 9, Takagi anticipates the semiconductor device according to claim 8, and Takagi further discloses wherein the 2DEG layer (16) comprises a first portion (i.e. portion with width WA2 in region AA2 in FIG. 5B) directly contacting the structure (see Examiner-annotated figure above), the first portion has a width (WA2) along a first direction, and the width of the first portion of the 2DEG layer is smaller than a width of the gate layer (gate “G” 24 has wider width WA1) along the first direction.

Claims 1,2,4,7,21-23 are rejected under 35 U.S.C. 102(a)(1) and/or 102(a)(2) as being anticipated by U.S. Patent Application Publication Number 2013/0105810 A1 to Nishimori et al., “Nishimori”.
Regarding claim 1, Nishimori discloses semiconductor device (e.g. FIG. 10C), comprising:
a first III-nitride layer (2b, ¶ [0034]);
a second III-nitride layer (2c, ¶ [0034]) in direct contact with the first III-nitride layer;
a first contact layer (e.g. source 4, ¶ [0071],[0075],[0076]) and a second contact layer (e.g. drain 5) disposed over the second III-nitride layer;
a structure (doped region 12, ¶ [0076]) adjacent to an interface of the first III-nitride layer and the second III-nitride layer, wherein a material of the structure is different from a material of the first III-nitride layer or a material of the second III-nitride layer (since a doped material is different from an undoped material); and
a gate layer (6, ¶ [0077]) disposed between the first contact layer and the second contact layer.

Nishimori anticipates the semiconductor device according to claim 1, and Nishimori further discloses wherein the structure (doped region 12) is under the first contact layer (source 4).

Regarding claim 4, Nishimori anticipates the semiconductor device according to claim 1, and Nishimori further discloses wherein the structure (doped region 12) extends under the first contact layer (source 4).

Regarding claim 7, Nishimori anticipates the semiconductor device according to claim 1, wherein the structure comprises a doped group III-V layer (¶ [0076]).

Regarding claim 21, Nishimori discloses a method for fabricating a semiconductor device (e.g. FIG. 10C), comprising:
forming (e.g. FIG. 7A) a first III-nitride layer (2b, ¶ [0034];
forming (e.g. FIG. 7A) a second III-nitride layer (2c, ¶ [0034]) in direct contact with the first III-nitride layer;
forming (e.g. FIG. 10B) a first contact layer (e.g. source 4, ¶ [0071],[0075],[0076]) and a second contact layer (e.g. drain 5) over the second III-nitride layer;
forming (FIG. 9B,9C) a structure (doped region 12, ¶ [0076]) adjacent to an interface of the first III-nitride layer and the second III-nitride layer, wherein a material of the structure is different from a material of the first III-nitride layer or a material of the second III-nitride layer (since a doped material is different from an undoped material); and
forming (e.g. FIG. 10C) a gate layer (6, ¶ [0077]) between the first contact layer and the second contact layer from a top view perspective.

Regarding claim 22, Nishimori anticipates the method according to claim 21, and Nishimori further discloses wherein forming the structure (12) comprises performing an implantation process (FIG. 9B, ¶ [0067]) on a portion of the second III-nitride layer to form the structure.

Regarding claim 23, Nishimori anticipates the method according to claim 21, and Nishimori further discloses wherein forming the structure (12) further comprises performing the implantation process (FIG. 9B, ¶ [0067]) on a portion of the first III-nitride layer (2b) and a portion of the second III-nitride layer (2c) to form the structure.

Claims 15-20 are rejected under 35 U.S.C. 102(a)(1) and/or 102(a)(2) as being anticipated by U.S. Patent Application Publication Number 2008/0296621 A1 to Bridger et al., “Bridger”.
Regarding claim 15, Bridger discloses a semiconductor device (e.g. FIG. 2A,2B), comprising:
a first III-nitride layer (38, ¶ [0018]);
a second III-nitride layer (40, ¶ [0018]) in direct contact with the first III-nitride layer;
a first contact layer (14, ¶ [0017]) and a second contact layer (12, ¶ [0017]) disposed over the second III-nitride layer;
a plurality of structures (32, ¶ [0021]-[0023]) between the first contact layer and the second contact layer from a top view perspective (e.g. FIG. 2A), wherein a material of the structures is different from a material of the first III-nitride layer or a material of the second III-nitride layer; and
a gate layer (52, ¶ [0020]) disposed between the first contact layer and the second contact layer.

Bridger anticipates the semiconductor device according to claim 15, and Bridger further discloses wherein the structures (32) are arranged in substantially parallel (in FIG. 2A) to the gate layer (52).

Regarding claim 17, Bridger anticipates the semiconductor device according to claim 15, and Bridger further discloses wherein the first III-nitride layer (38) and the second III-nitride layer (30) form a 2DEG layer (¶ [0021]) adjacent to an interface of the first III-nitride layer and the second III-nitride layer, and the structures are in direct contact with the 2DEG layer.

Regarding claim 18, Bridger anticipates the semiconductor device according to claim 15, and Bridger further discloses wherein the semiconductor device comprises a plurality of cells (FIG. 1A) arranged in substantially parallel to the gate layer (gate fingers 26), and the structures (32 in FIG. 2A) are located between the cells.

Regarding claim 19, Bridger anticipates the semiconductor device according to claim 15, and Bridger further discloses wherein the 2DEG layer (e.g. FIG. 2B 2DEG 42’) comprises a plurality of 2DEG regions (as pictured), and the structures and the 2DEG regions are interlacedly (i.e. interspersed, intermingled) arranged along a first direction (under the gate 52, ¶ [0023]) that is in substantially parallel to the gate layer (52).

Regarding claim 20, Bridger anticipates the semiconductor device according to claim 15, and Bridger further discloses wherein each of the structures (32) comprises a doped nitride semiconductor material with a dopant comprising Fe+ (¶ [0026]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication Number 2009/0108298 A1 to Takagi, “Takagi”.
Regarding claim 10, Takagi anticipates the semiconductor device according to claim 9, and Takagi further discloses wherein the structure (portion of isolation 14) has a width along the first direction within a cell of the semiconductor device (see Examiner-annotated figure below):

    PNG
    media_image5.png
    530
    603
    media_image5.png
    Greyscale

Takagai fails to clearly anticipate wherein the width of the structure is smaller than the width (WA2) of the first portion of the 2DEG layer.
However, it would have been obvious to one having ordinary skill in the art to have formed the device of Takagi with the width of the isolation region portion structure to be smaller than the width (WA2) of the first portion of the 2DEG layer since it has been held that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955), In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969), wherein in the instant case the width difference determines reducing the source resistance Rs, and to what degree the ON resistance can be reduced and the drain current Id improved (¶ [0013],[0080]-[0083]) making it a result effective variable, In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977), and MPEP 2144.05 Obviousness of Ranges II. OPTIMIZATION OF RANGES A. Optimization Within Prior Art Conditions or Through Routine Experimentation B. Only Result-Effective Variables Can Be Optimized.


Regarding claim 11, although Takagi generally yields semiconductor device according to claim 10, Takagi fails to clearly anticipate wherein a ratio of the width (WA2) of the first portion of the 2DEG layer to the width of the structure (see Examiner-annotated figure above) is about 2 to about 20.
However, it would have been obvious to one having ordinary skill in the art to have formed the device of Takagi with the width of the isolation region portion structure to be smaller than the width (WA2) of the first portion of the 2DEG layer and within the claimed ratio since it has been held that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955), In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969), wherein in the instant case width difference determines reducing the source resistance Rs, and to what degree the ON resistance can be reduced and the drain current Id improved (¶ [0013],[0080]-[0083]) making it a result effective variable, In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977), and MPEP 2144.05 Obviousness of Ranges II. OPTIMIZATION OF RANGES A. Optimization Within Prior Art Conditions or Through Routine Experimentation B. Only Result-Effective Variables Can Be Optimized.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC A WARD whose telephone number is (571)270-3406. The examiner can normally be reached M-F 10-6 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Eric A. Ward/               Primary Examiner, Art Unit 2891